Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s reply filed on 2/14/22 is acknowledged.  Claims 1-4, 6, 9 and 11-14 are pending.  Claims 11-14 have been withdrawn.  No claims have been amended.  Claims 1-4, 6, and 9 are under consideration.

Rejections Maintained and New Grounds of Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, and 9 stand rejected under 35 U.S.C. 103 as being unpatentable over Speronello et al. (US 2010/0198136) in view of Liu (CN 103720709; previously cited). 
Speronello et al. teach an injection containing chlorine dioxide (e.g. paragraph 0094), wherein the injection is composed of chlorine dioxide and an additive suitable for injections; the injection is free of a chlorine dioxide precursor, other reactants and byproducts generated in the synthesis of chlorine dioxide (e.g. paragraph 0116, 0019).  Speronello et al. teach that the composition may be a suspension (e.g. paragraph 0079, 0128). Speronello et al. further teach that the dosage varies within wide limits and can be adjusted to the individual requirements in each particular case (e.g. paragraph 0184). 
Speronello et al. do not specifically teach that the concentration is 8-25 mg/ml or 8-20 mg/mL. This is made up for by the teachings of Liu.  
Liu teaches an injection containing chlorine dioxide (paragraphs 45, 46, 98, 101, 160, 163, 164, 165, 217), wherein the injection is composed of chlorine dioxide and an additive suitable for injections (paragraph 102). The concentration of chlorine dioxide when used in the injection is 1.47%, i.e., 14.7 mg/ml (see Example 10: 7.47% sodium chlorite in the “first solution” would produce 5.57% chlorine dioxide (molecular weights, 90.44 and 67.45, respectively); then the “first solution” is diluted 1:1 with the “second solution,” and that mixture is diluted 1:0.9 with DMSO). 
Regarding Claims 1, 6, and 9, it would have been obvious to one of ordinary skill in the art at the time of filing to select the concentration of Liu for use in the injection of Speronello.  One of ordinary skill in the art would have been motivated to find an appropriate range for chlorine dioxide, as Speronello et al. teach this as variable, and one would have predicted success as both Speronello and Liu are directed to injectable chlorine dioxide compositions. In addition, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to vary the chlorine dioxide concentration through routine experimentation to arrive at the concentration of 8-25 mg/ml or 8-20 mg/ml order to optimize the resulting product, as suggested by Speronello et al..
With regard to claims 2-4, the injection being stored under certain conditions is considered to be an intended use of the composition that does not limit its structure and is thus not given patentable weight. The injection of Speronello and Liu is capable of being stored under such conditions.

Response to Arguments
Applicant's arguments filed 2/14/22 have been fully considered but they are not persuasive. 
Applicant argues on page 4 that the concentration and dosage of the chlorine dioxide in the claimed injection differs from the prior art.  Applicant continues that those skilled in the art can not increase the chlorine dioxide concentration to a level exceeding the saturation concentration, which is 3 mg/ml.  Applicant argues that Liu achieves the higher concentrations of chlorine dioxide using a method which results in the mixed solution containing unreacted chlorine dioxide precursor and acidic pH regulator, and that the concentration alleged by the Examiner of 14.7 mg/ml is not attainable. 
This is not found persuasive.  Speronello et al. teach that “The amount of the chlorine dioxide delivered by the composition comprising a chlorine dioxide source varies within wide limits and can be adjusted to the individual requirements in each particular case. The amount depends on the condition treated, the general state of health of the recipient, the number and frequency of administrations and other variables known to those of skill in the art.” (emphasis added). Liu teaches that 14.7 mg/ml is an appropriate concentration for their use of defying age and tumor treatment (e.g. “Field” and Examples). Speronello et al. do not teach away from concentrations greater than 2000ppm.  In addition, Speronello et al. teach an injection containing chlorine dioxide (e.g. paragraph 0094), wherein the injection is composed of chlorine dioxide and an additive suitable for injections; the injection is free of a chlorine dioxide precursor, other reactants and byproducts generated in the synthesis of chlorine dioxide (e.g. paragraph 0116, 0019).  Speronello et al. teach pure chlorine dioxide and purification methods, and one of ordinary skill in the art would have been motivated to retain the pure compositions as Speronello et al. teach that they are non-cytotoxic and non-irritating  (e.g. paragraphs 0008, 0064, 0115-0118). It appears from the teachings of Speronello that one of ordinary skill in the art would have the knowledge to, and motivation to, remove precursors, reactants, and acids. The claims are not directed to a method of making, but to a product, which is obvious over the teachings of Speronello and Liu, as described supra. If Applicant’s method of production is critical to achieve the claimed concentrations, the claims should be amended to reflect that. Applicant is reminded that a feature which is taught as critical in a specification and is not recited in the claims could result in a rejection of such claim under the enablement provision section of 35 U.S.C. 112. See In re Mayhew, 527 F.2d 1229, 1233, 188 USPQ 356, 358 (CCPA 1976).
Accordingly, the rejections are maintained. 


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/            Primary Examiner, Art Unit 1619